           Case 1:16-cv-03437-RA-KNF Document 47 Filed 04/21/21 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 WILFREDO TORRES,                                                 DATE FILED:

                             Plaintiff,
                                                                     16-cv-3437 (RA)
                        v.

 NYC POLICE DEPARTMENT and                                               ORDER
 BELLEVUE SOUTH ASSOCIATES,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         On March 31, 2021, the Court dismissed this action against the Defendants. See Dkt. 45. The

Clerk of Court is thus respectfully directed to enter judgment for the Defendants in this action. The

parties shall bear their own fees and costs.

SO ORDERED.

Dated:      April 21, 2021
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
